NOT FOR PUBLICATION


                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY


     CORNERSTONE STAFFING SOLUTIONS,
     INC.,
                                                                   Civil Action No: 18-3441-SDW-CLW
                            Plaintiff,
                                                                   OPINION
     v.

     WEBER, SHAPIRO & COMPANY, LLP and
     SCOTT SHAPIRO,                                                November 8, 2018

                            Defendants.



 WIGENTON, District Judge.

          Before this Court is Defendants Weber, Shapiro & Company LLP (“Weber”) and Scott

 Shapiro’s (“Shapiro”) (collectively, “Defendants”) Motion to Dismiss Plaintiff Cornerstone

 Staffing Solutions, Inc.’s (“Cornerstone” or “Plaintiff”) Complaint pursuant to Federal Rule of

 Civil Procedure 12(b)(6). 1 Jurisdiction is proper pursuant to 28 U.S.C. § 1332. Venue is proper

 pursuant to 28 U.S.C. § 1391. This opinion is issued without oral argument pursuant to Federal

 Rule of Civil Procedure 78. For the reasons stated herein, the Motion to Dismiss is DENIED.




 1
   Defendants fail to identify the rule under which they bring their motion, so this Court deems it to be a motion to
 dismiss pursuant to 12(b)(6). To the extent that Defendants seek to move for judgment on the pleadings pursuant to
 Rule 12(c), the standard of review is the same. See, e.g., Zimmerman v. Corbett, 873 F.3d 414, 418 (3d Cir. 2017)
 (stating that a “motion for judgment on the pleadings based on the defense that the plaintiff has failed to state a
 claim is analyzed under the same standards that apply to a Rule 12(b)(6) motion”).


                                                          1
       I.       BACKGROUND AND PROCEDURAL HISTORY

            In December 2015, Cornerstone, a California corporation, agreed to purchase certain

business assets 2 from non-parties Valtech Services, Inc. and Valtech Solutions, Inc. (collectively,

“Valtech”) 3 for $1.9 million. (Dkt. No. 1 ¶¶ 1, 9-13, 22.) The terms of the purchase were set out

in an Asset Purchase Agreement (“APA”), and included a term obligating Cornerstone to pay an

Initial Payment Adjustment (“IPA”) if “the 2015 EBITDA” for the purchased assets “exceeded a

contractually defined target based on audited financial statements.” (Id. ¶¶ 1-2, 20-22.)

            Defendants “served as Valtech’s accountants during the APA transaction.” (Id. ¶¶ 1-2.)

Plaintiff alleges that Defendants prepared “false and misleading income statements” that: 1)

“induced Cornerstone to overpay for the [a]ssets Cornerstone acquired in the APA transaction,”

and 2) formed the basis of a “materially false and misleading IPA demand” of $1,791,524.00. (Id.

¶¶ 1-2, 14-32.) Plaintiff further alleges that Defendants “actively participated in Valtech’s

wrongful withholding of hundreds of thousands of dollars in customer payments that are owed to

Cornerstone under the APA.” (Id. ¶¶ 3, 34-42.) The Complaint briefly notes that the false income

statements and “the flawed IPA calculation” form the basis of a separate suit brought by Valtech

against Cornerstone in “litigation pending in Dallas County, Texas,” but does not detail the precise

nature of the suit or the claims being pursued. (Id. ¶ 2.)

            On March 12, 2018, Plaintiff filed a five-count Complaint against Defendants in this Court

for fraud, fraudulent inducement, negligent misrepresentation, conspiracy, and professional

negligence. (Dkt. No. 1.) Defendants moved to dismiss, arguing that Plaintiff’s claims had already

been adjudicated in Texas state court and are, therefore, barred by the doctrines of res judicata and


2
    The assets were a “legacy IT staffing business.” (Dkt. No. 1 ¶ 10-11.)
3
    Both entities are subsidiaries of Valtech S.E. (Dkt. No. 1 ¶ 9-11.)


                                                             2
collateral estoppel. (Dkt. No. 12.) All briefing on the motion was completed as of September 24,

2018. (Dkt. Nos. 13, 14.)

    II.      LEGAL STANDARD

          An adequate complaint must be “a short and plain statement of the claim showing that the

pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual

allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v. Cty. of

Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather than

a blanket assertion, of an entitlement to relief”).

          In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine

whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”

Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept

as true all of the allegations contained in a complaint is inapplicable to legal conclusions.

Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Fowler v. UPMC Shadyside,

578 F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard). Determining whether the allegations

in a complaint are “plausible” is “a context-specific task that requires the reviewing court to draw

on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. If the “well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct,” the complaint

should be dismissed for failing to “show[] that the pleader is entitled to relief” as required by Rule

8(a)(2). Id.



                                                      3
           In conducting its analysis, the Court may only consider the contents of the complaint.

Although the Third Circuit has held that “a court may consider certain narrowly defined types of

material without converting the motion” to one for summary judgment, In re Rockefeller Ctr.

Props. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999), those materials are limited to those “integral

to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1426 (3d Cir. 1997) (internal citations omitted, emphasis in original); see also In re Lipitor

Antitrust Litig., 868 F.3d 231, 249 (3d Cir. 2017).

    III.      DISCUSSION

           “Res judicata, 4 or claim preclusion, bars a party from pursuing a second suit against the

same adversary based on the same cause of action.” DVL, Inc. v. Congoleum Corp., Civ. No. 17-

4261, 2018 WL 4027031, at *5 (D.N.J. Aug. 23, 2018); see also In re Mullarkey, 536 F.3d 215,

225 (3d Cir. 2008). 5 The doctrine of collateral estoppel, or issue preclusion, similarly attempts to

promote judicial efficiency by preventing “a party from relitigating issues that were adjudicated in

a prior lawsuit.” Ali v. Univ. Corr. Health Care, Civ. No. 17-1285, 2018 WL 3158811, at *2

(D.N.J. June 28, 2018); see also Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 326 (1979);

In re Docteroff, 133 F.3d 210, 214 (3d Cir. 1997). 6


4
 Defendants also incorporate New Jersey’s Entire Controversy Doctrine, which is “essentially New Jersey’s
specific, and idiosyncratic, application of traditional res judicata principles,” in their claim preclusion arguments.
(Dkt. No. 12-1 at 12-14.)
5
 “A party seeking to invoke res judicata must establish three elements: (1) a final judgment on the merits in a prior
suit involving (2) the same parties or their privies, and (3) a subsequent suit based on the same cause of action.”
McLaughlin v. Bd. of Tr. of Nat’l Elevator Indus. Health Benefit Plan, 686 F. App’x 118, 121 (3d Cir. 2017) (citing
Mullarkey, 536 F.3d at 225).
6
  “[A] party seeking to invoke the doctrine of collateral estoppel must demonstrate that: (1) the issue to be precluded
is identical to the issue decided in the prior proceeding; (2) the issue was actually litigated in the proceeding; (3) the
court in the prior proceeding issued a final judgment on the merits; (4) the determination of the issue was essential to
the prior judgment; and (5) the party against whom the doctrine is asserted was a party to or in privity with a party to
the earlier proceeding.” Ali, 2018 WL 3158811 at *3.


                                                            4
        Affirmative defenses such as res judicata and collateral estoppel are generally only

permitted to be raised in an Answer, see Fed. R. Civ. P. 8(c), and may only be considered on a

motion to dismiss if they are “apparent on the face of the complaint” and no development of the

record is necessary. Rycoline Prod., Inc. v. C & W Unlimited, 109 F.3d 883, 886 (3d Cir. 1997);

see also DVL, 2018 WL 4027031 at *5; Weirton Med. Ctr., Inc. v. Cerner Health Servs., Inc., Civ.

No. 17-347, 2018 WL 4560737, at *6 (W.D. Pa. Aug. 17, 2018), report and recommendation

adopted sub nom. Weirton Med. Ctr. v. Cerner Health Servs., Inc., Civ. No. 17-347, 2018 WL

4539602 (W.D. Pa. Sept. 21, 2018)

        Here, the applicability of res judicata and collateral estoppel are not clear from the face of

the Complaint and any analysis of those doctrines would require this Court to consider numerous

documents not properly before it. First, the Complaint only briefly mentions litigation in Texas

state court and only to support a general statement that Defendants had acted wrongfully. (Dkt.

No 1 ¶ 2.) It is only in Defendants’ opposition brief that details of that litigation are addressed.

Second, any analysis of Defendants’ arguments necessitates an expansion of the record, as

evidenced by the materials Defendants attach to their brief, including deposition transcripts,

pleadings, and a jury charge/verdict sheet. Such an expansion is inappropriate on a motion to

dismiss and will not be considered. 7 See, e.g., In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1426 (3d Cir. 1997) (noting that materials not “integral to or explicitly relied upon in the

complaint” are not to be considered on a motion to dismiss) (internal citations omitted, emphasis

in original). As a result, Defendants’ motion to dismiss will be denied.


7
 Defendants are free to raise these issues in a later motion for summary judgment when the record is fully
developed and the Court may properly engage in the type of intensive factual analysis that preclusion and estoppel
arguments warrant.


                                                         5
   IV.      CONCLUSION

         For the reasons set forth above, Defendants’ Motion to Dismiss is DENIED.   An

appropriate order follows.

                                                ___/s/ Susan D. Wigenton_____
                                                SUSAN D. WIGENTON, U.S.D.J.




Orig:          Clerk
cc:            Cathy L. Waldor, U.S.M.J.
               Parties




                                            6
